DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16, 20-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 10,742,972 B1).
Consider claim 1, Li teaches a method of decoding video data, the method comprising: determining, by the one or more processors (col. 32, lines 30-40), whether a maximum number of merge candidates for a slice of the video data is equal to a first value (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of ; inferring, by the one or more processors, a value of a first syntax element to be equal to a second value based at least in part on the maximum number of merge candidates for the slice being equal to the first value, the first syntax element being indicative of a maximum number of merge candidates and a maximum number of merge candidates of a non-rectangular coding mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM ; and decoding the slice based on the maximum number of merge candidates and the value of the first syntax element (Abstract. Col. 2, lines 51-67.  Col. 14, line 43 – col. 15, line 18. Fig. 4 and Fig. 7).
	Consider claim 2, Li teaches the value of the first syntax element is equal to the maximum number of merge candidates minus the maximum number of merge candidates of the non-rectangular coding mode for video data to which the first syntax element is applicable (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a 
	Consider claim 3, Li teaches determining whether the non- rectangular coding mode is enabled (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed 
	Consider claim 4, Li teaches the first value is 2 and the second value is 0 (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies 
	Consider claim 5, Li teaches the non-rectangular coding mode is a triangle mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as 
	Consider claim 6, Li teaches determining, by one or more processors, whether a value of a second syntax element indicative of a maximum number of merge candidates is equal to a third value (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can reduce implementation complexity of an encoder or decoder that employs both TPM and merge mode as coding tool options. In an embodiment, a maximum allowed number of TPM candidates is signaled directly. For example, a syntax element having a value equal to the maximum allowed number
of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a ; inferring, by the one or more processors, a value of a third syntax element to be equal to a fourth value based at least in part on the value of the second syntax element being equal to the third value, the third syntax element being indicative of the maximum number of merge candidates and the maximum number of merge candidates of the non- rectangular coding mode (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can 
of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, 
	Consider claim 10, Li teaches displaying, on a display device, the decoded video data (col. 4, lines 38-58; col. 5, lines 4-7; col. 5, lines 55-62; col. 6, lines 47-55).
Consider claim 11, Li teaches a device for decoding video data, the device comprising: a memory configured to store the video data (buffer memory. Col. 6, lines 27-46 and Fig. 4); and one or more processors implemented in circuitry and communicatively coupled to the memory, the one or more processors (col. 15, lines 19-28; col. 34, lines 28-59) being configured to: determine whether a maximum number of merge candidates for a slice of the video data is equal to a first value (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, ; infer a value of a first syntax element to be equal to a second value based at least in part on the maximum number of merge candidates for the slice being equal to the first value, the first syntax element being indicative of a maximum number of merge candidates and a maximum number of merge candidates of a non-rectangular coding mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, ; and decode the slice based on the maximum number of merge candidates and the value of the first syntax element (Abstract. Col. 2, lines 51-67.  Col. 14, line 43 – col. 15, line 18. Fig. 4 and Fig. 7).
	Consider claim 12, Li teaches the value of the first syntax element is equal to the maximum number of merge candidates minus the maximum number of merge candidates of the non-rectangular coding mode for video data to which the first syntax element is applicable (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted 
	Consider claim 13, Li teaches the one or more processors are futher configured to determine whether the non- rectangular coding mode is enabled (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, 
	Consider claim 14, Li teaches the first value is 2 and the second value is 0 (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is 
	Consider claim 15, Li teaches the non-rectangular coding mode is a triangle mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, 
	Consider claim 16, Li teaches the one or more processors are further configured to: determine whether a value of a second syntax element indicative of a maximum number of merge candidates is equal to a third value (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can reduce implementation complexity of an encoder or decoder that employs both TPM and merge mode as coding tool options. In an embodiment, a maximum allowed number of TPM candidates is signaled directly. For example, a syntax element having a value equal to the maximum allowed number
of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies ; infer a value of a third syntax element to be equal to a fourth value based at least in part on the value of the second syntax element being equal to the third value, the third syntax element being indicative of the maximum number of merge candidates and the maximum number of merge candidates of the non- rectangular coding mode (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can reduce implementation complexity of an encoder or decoder that employs both TPM and merge mode as coding tool options. In an embodiment, a maximum allowed number of TPM candidates is signaled directly. For example, a syntax element having a value equal to the maximum allowed number
of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum 
	Consider claim 20, Li teaches a display device configured to display the video data (col. 4, lines 38-58; col. 5, lines 4-7; col. 5, lines 55-62; col. 6, lines 47-55).
	Consider claim 21, Li teaches the device comprises a wireless communication device (Fig. 5, lines 8-26 and Fig. 2).
Consider claim 22, Li teaches a non-transitory computer-readable storage medium having instructions stored thereon which, when executed by one or more processors, cause the one or more processors to (col. 34, lines 22-59) determine, whether a maximum number of merge candidates for a slice of the video data is equal to a first value (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, max_num_merge_cand_minus_max_num_triangle_cand is transmitted col. 26, line 52 ; infer a value of a first syntax element to be equal to a second value based at least in part on the maximum number of merge candidates for the slice being equal to the first value, the first syntax element being indicative of a maximum number of merge candidates and a maximum number of merge candidates of a non-rectangular coding mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, max_num_merge_cand_minus_max_num_triangle_cand is transmitted col. 26, line 52 ; and decode the slice based on the maximum number of merge candidates and the value of the first syntax element (Abstract. Col. 2, lines 51-67.  Col. 14, line 43 – col. 15, line 18. Fig. 4 and Fig. 7).
Consider claim 23, Li teaches a device for decoding video data, the device comprising: means for determining whether a maximum number of merge candidates for a slice of the video data is equal to a first value (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, ; means for inferring a value of a first syntax element to be equal to a second value based at least in part on the maximum number of merge candidates for the slice being equal to the first value, the first syntax element being indicative of a maximum number of merge candidates and a maximum number of merge candidates of a non-rectangular coding mode (In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: MaxNurnTriangleMergeCand~MaxNumMergeCandmax_nwn_merge_cand_minus_max_nurn_triangle_cand.  When the sps_triangle_enable_flag is true (indicating a TPM is enabled in an SPS that regulates the current tile group) and the maximum allowed number of merge mode candidates is greater than or equal to 2, the syntax element, ; and means for decoding the slice based on the maximum number of merge candidates and the value of the first syntax element (Abstract. Col. 2, lines 51-67.  Col. 14, line 43 – col. 15, line 18. Fig. 4 and Fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 10,742,972 B1) in view of Information Technology – Coded Representation of Immersive Media – Part 3: Versatile video coding”, ISO/IEC JTC 1/SC 29 /WG 11 N 18692, Text of ISO/IEC CD 23090-3, 2019-07-12 (hereinafter “D1”).
Consider claim 7, Li teaches all the limitations in claim 6 but does not explicitly teach the value of the second syntax element is equal to 6 minus the maximum number 
D1 teaches the value of the second syntax element is equal to 6 minus the maximum number of merge candidates plus 1 for video data to which the second syntax element is applicable, the second syntax element being in a picture parameter set(“pps_six_minus_max_num_merge_cand_plus1” p. 42; “constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the , and wherein the value of the third syntax element is equal to the maximum number of merge candidates minus the maximum number of merge candidates of the non-rectangular coding mode plus 1 for video data to which the first syntax element is applicable, the third syntax element being in a picture parameter set (max_num_merge_cand_minus_max_num_triangle_cand specifies the maximum number of triangular merge mode candidates supported in the slice subtracted from MaxNumMergeCand.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and sps_triangle_enabled_flag is equal to 1 and MaxNumMergeCand greater than or equal to 2, max_num_merge_cand_minus_max_num_triangle_cand is inferred to be equal to pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 + 1.
The maximum number of triangular merge mode candidates, MaxNumTriangleMergeCand is derived as follows:
MaxNumTriangleMergeCand = 
	MaxNumMergeCand − max_num_merge_cand_minus_max_num_triangle_cand	(7-115) 
When max_num_merge_cand_minus_max_num_triangle_cand is present, the value of MaxNumTriangleMergeCand shall be in the range of 2 to MaxNumMergeCand, inclusive.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and (sps_triangle_enabled_flag is equal to 0 or MaxNumMergeCand is less than 2), MaxNumTriangleMergeCand is set equal to 0.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of specifying the value of the second syntax element equal to 6 minus the maximum number of merge candidate plus 1 because such incorporation would facilitate the specification of maximum number of triangular merge mode. P. 126.
Consider claim 8, the combination of Li and D1 teaches the third value is 5 (“pps_six_minus_max_num_merge_cand_plus1” p. 42; “constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103) and the fourth value is 0 
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and sps_triangle_enabled_flag is equal to 1 and MaxNumMergeCand greater than or equal to 2, max_num_merge_cand_minus_max_num_triangle_cand is inferred to be equal to pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 + 1.
The maximum number of triangular merge mode candidates, MaxNumTriangleMergeCand is derived as follows:
MaxNumTriangleMergeCand = 
	MaxNumMergeCand − max_num_merge_cand_minus_max_num_triangle_cand	(7-115) 
When max_num_merge_cand_minus_max_num_triangle_cand is present, the value of MaxNumTriangleMergeCand shall be in the range of 2 to MaxNumMergeCand, inclusive.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and (sps_triangle_enabled_flag is equal to 0 or MaxNumMergeCand is less than 2), MaxNumTriangleMergeCand is set equal to 0.
When MaxNumTriangleMergeCand is equal to 0, triangle merge mode is not allowed for the current slice. P. 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of specifying the value of the second syntax element equal to 6 minus the maximum 
Consider claim 9, the combination of Li and D1 teaches determining, by the one or more processors, whether the third syntax element is present (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can reduce implementation complexity of an encoder or decoder that employs both TPM and merge mode as coding tool options. In an embodiment, a maximum allowed number of TPM candidates is signaled directly. For example, a syntax element having a value equal to the maximum allowed number of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as ; and determining, by the one or more processors, whether a value of a fourth syntax element is equal to 1, the fourth syntax element being indicative of whether a parameter in a slice header is a constant (“constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the , wherein the inferring the value of the third syntax element is further based on the third syntax element not being present and the value of the fourth syntax element being equal to 1 (“constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of specifying the value of the second syntax element equal to 6 minus the maximum number of merge candidate plus 1 because such incorporation would facilitate the specification of maximum number of triangular merge mode. P. 126.



Consider claim 17, D1 teaches the value of the second syntax element is equal to 6 minus the maximum number of merge candidates plus 1 for video data to which the second syntax element is applicable, the second syntax element being in a picture parameter set(“pps_six_minus_max_num_merge_cand_plus1” p. 42; “constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103), and wherein the value of the third syntax element is equal to the maximum number of merge candidates minus the maximum number of merge candidates of the non-rectangular coding mode plus 1 for video data to which the first syntax element is applicable, the third syntax element being in a picture parameter set (max_num_merge_cand_minus_max_num_triangle_cand specifies the maximum number of triangular merge mode candidates supported in the slice subtracted from MaxNumMergeCand.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and sps_triangle_enabled_flag is equal to 1 and MaxNumMergeCand greater than or equal to 2, max_num_merge_cand_minus_max_num_triangle_cand is inferred to be equal to pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 + 1.
The maximum number of triangular merge mode candidates, MaxNumTriangleMergeCand is derived as follows:
MaxNumTriangleMergeCand = 
	MaxNumMergeCand − max_num_merge_cand_minus_max_num_triangle_cand	(7-115) 
When max_num_merge_cand_minus_max_num_triangle_cand is present, the value of MaxNumTriangleMergeCand shall be in the range of 2 to MaxNumMergeCand, inclusive.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and (sps_triangle_enabled_flag is equal to 0 or MaxNumMergeCand is less than 2), MaxNumTriangleMergeCand is set equal to 0.
When MaxNumTriangleMergeCand is equal to 0, triangle merge mode is not allowed for the current slice. P. 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of 
Consider claim 18, the combination of Li and D1 teaches the third value is 5 (“pps_six_minus_max_num_merge_cand_plus1” p. 42; “constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103) and the fourth value is 0 (max_num_merge_cand_minus_max_num_triangle_cand specifies the maximum number of triangular merge mode candidates supported in the slice subtracted from MaxNumMergeCand.

The maximum number of triangular merge mode candidates, MaxNumTriangleMergeCand is derived as follows:
MaxNumTriangleMergeCand = 
	MaxNumMergeCand − max_num_merge_cand_minus_max_num_triangle_cand	(7-115) 
When max_num_merge_cand_minus_max_num_triangle_cand is present, the value of MaxNumTriangleMergeCand shall be in the range of 2 to MaxNumMergeCand, inclusive.
When max_num_merge_cand_minus_max_num_triangle_cand is not present, and (sps_triangle_enabled_flag is equal to 0 or MaxNumMergeCand is less than 2), MaxNumTriangleMergeCand is set equal to 0.
When MaxNumTriangleMergeCand is equal to 0, triangle merge mode is not allowed for the current slice. P. 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of specifying the value of the second syntax element equal to 6 minus the maximum number of merge candidate plus 1 because such incorporation would facilitate the specification of maximum number of triangular merge mode. P. 126.
Consider claim 19, the combination of Li and D1 teaches determining, by the one or more processors, whether the third syntax element is present (In various examples, the maximum allowed number of merge mode candidates can be different. In an embodiment, the maximum allowed number of merge mode candidates can be 5 or 6. In an embodiment, limiting the maximum allowed number of TPM candidates by the maximum allowed number of merge mode candidates can reduce implementation complexity of an encoder or decoder that employs both TPM and merge mode as coding tool options. In an embodiment, a maximum allowed number of TPM candidates is signaled directly. For example, a syntax element having a value equal to the maximum allowed number of TPM candidates can be signaled.  In an embodiment, to improve coding efficiency, a difference between a maximum allowed number of TPM candidates and a maximum allowed number of merge mode candidates is signaled. The maximum allowed number of merge mode candidates may be signaled in a tile group header. In an embodiment, a maximum allowed number of merge mode candidates is signaled first. Then, a difference between the maximum allowed number of merge mode candidates and a maximum allowed number of TPM candidates is signaled. The maximum allowed number of TPM candidates is only signaled when the maximum allowed number of merge mode candidates is not smaller than 2.  max_num_merge_cand_minus_max_num_triangle_cand is signaled, which specifies the maximum allowed number of TPM candidates supported in the tile group subtracted from the maximum allowed number of merge mode candidates, denoted as MaxNumMergeCand. Thus, the maximum allowed number of TPM candidates, MaxNumTriangleMergeCand can be determined according to: ; and determining, by the one or more processors, whether a value of a fourth syntax element is equal to 1, the fourth syntax element being indicative of whether a parameter in a slice header is a constant (“constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103), wherein the inferring the value of the third syntax element is further based on the third syntax element not being present and the value of the fourth syntax element being equal to 1 (“constant_slice_header_params_enabled_flag equal to 0 specifies that pps_dep_quant_enabled_idc, pps_ref_pic_list_sps_idc[ i ], pps_temporal_mvp_enabled_idc, pps_mvd_l1_zero_idc, pps_collocated_from_l0_idc, pps_six_minus_max_num_merge_cand_plus1, pps_five_minus_max_num_subblock_merge_cand_plus1, and pps_max_num_merge_cand_minus_max_num_triangle_cand_minus1 are inferred to be equal to 0. constant_slice_header_params_enabled_flag equal to 1 specifies that these syntax elements are present in the PPS” and “pps_six_minus_max_num_merge_cand_plus1 equal to 0 specifies that six_minus_max_num_merge_cand is present in slice header of slices referring to the PPS. pps_six_minus_max_num_merge_cand_plus1 greater than 0 specifies that six_minus_max_num_merge_cand is not present in slice header of slices referring to the PPS. The value of pps_six_minus_max_num_merge_cand_plus1 shall be in the range of 0 to 6, inclusive” p. 103).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the known technique of specifying the value of the second syntax element equal to 6 minus the maximum number of merge candidate plus 1 because such incorporation would facilitate the specification of maximum number of triangular merge mode. P. 126.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563.  The examiner can normally be reached on Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAT C CHIO/Primary Examiner, Art Unit 2486